DETAILED ACTION
This action in response to Application No. 17/105,697 originally filed on 11/27/2020. The Request of Continued Examination and amendment presented on 08/08/2022 which provides to claims 1, 3, 15, 17 - 19 and 21 are currently amended, claims 2 and 4 is currently cancelled, claim 22 is currently added is hereby acknowledged. Currently claims 1, 3 and 5 - 22 are pending.
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
2.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed August 08, 2022 has been entered.
Response to Amendments
3.	This is in response to applicant’s communication filed on 08 August 2022, wherein: claims 1, 3 and 5 - 22 are currently pending. Claims 1, 3, 15, 17 - 19 and 21 have been amended. Claims 2 and 4 have been cancelled. Claim 22 has been added.



Response to Arguments
4.	Applicant’s arguments filed on August 08, 2022 with respect to the rejections of claims 1, 3 and 5 - 22 have been fully considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 5 - 9 and 11 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. “US 2016/0139719” in view of Koo et al. “US 2016/0224165”. 

	Re-claim 1, Liu teaches a touch panel, (fig. 5; 111 & fig. 7; 220) comprising: 
a substrate (fig. 1; 100) having a visible region (par. [0022 and 0031] the touch driving electrodes 111 may adopt a way of time-division driving, so as to achieve both a touch-control function and a display function. For example, during the time when one frame of picture is displayed, each touch driving electrode 111 is useful for loading of a common electrode signal and a touch scanning signal in a time-sharing manner) and a border region (see annotated fig. 5 below) surrounding the visible region; (par. [0022] … the touch driving electrodes 111 …For example, during the time when one frame of picture is displayed…)
a raised structure (fig. 5; 113 & fig. 7; 240) disposed on the substrate (fig. 1; 100) and located in the border region, (see annotated fig. 5 below) wherein: 
the raised structure (fig. 5; 113 & fig. 7; 240) and the substrate (fig. 5; 120 & fig. 7; 230) constitute a step area, (see annotated fig. 5 below) 
the raised structure (fig. 5; 113 & fig. 7; 240) has a central area (see annotated fig. 5 below) located in the border region (see annotated fig. 5 below) and a peripheral area (see annotated fig. 5 below) located in the border region, (see annotated fig. 5 below)
the peripheral area (see annotated fig. 5 below) is disposed on at least two opposite sides (as shown in fig. 5 two opposite sides) of the central area, (see annotated fig. 5 below) and 
a vertical thickness of the central area (see annotated fig. 5 below central area) is greater than a vertical thickness of the peripheral area (see annotated fig. 5 below peripheral area) at both of the at least two opposite sides of the central area; (see fig. 5)
a touch sensing electrode layer (fig. 5; 111 & fig. 7; 220) disposed in the visible region (par. [0022] … the touch driving electrodes 111 …For example, during the time when one frame of picture is displayed…) and partially extending to the border region (see annotated fig. 5 below) to cross over the raised structure (fig. 5; 113 & fig. 7; 240) and cover the step area (see fig. 5) such that the raised structure (fig. 5; 113 & fig. 7; 240) is between the touch sensing electrode (fig. 5; 111 & fig. 7; 220) and the substrate, (fig. 1; 100)
Liu teaches the touch sensing electrode layer (fig. 5; 111 & fig. 7; 220) comprises a matrix (fig. 5; black matrix pattern 210)  
Liu does not explicitly teach wherein the touch sensing electrode layer comprises a matrix and a plurality of metal nanostructures distributed in the matrix; and 
a peripheral circuit layer disposed in the border region, wherein a portion of the peripheral circuit layer is disposed on the touch sensing electrode layer and contacts the touch sensing electrode layer at least on the raised structure and the step area. 
However, Koo teaches wherein the touch sensing electrode layer (fig. 3; 33) comprises a matrix (par. [0050]) and a plurality of metal nanostructures distributed in the matrix; (pars. [0055] - [0056]) and 
a peripheral circuit layer (see annotated fig. 3; 37 below) disposed in the border region (fig. 2; peripheral area PA), wherein a portion of the peripheral circuit layer (see annotated fig. 3; 37 below) is disposed on the touch sensing electrode layer (fig. 3; 33) and contacts the touch sensing electrode layer (fig. 3; 33) at least on the raised structure (fig. 3; 35) and the step area. (see annotated fig. 3 below)
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Liu with the teachings of Koo so as to a size of the touch electrodes may decrease according to a proximity to the pads. (Koo, par. [0016]) 

	

    PNG
    media_image1.png
    248
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    1362
    media_image2.png
    Greyscale

Re-claim 3, Liu teaches the raised structure (fig. 5; 113 & fig. 7; 240)  
Liu does not explicitly teach wherein the raised structure comprises a metal material, and a reactivity of the metal material is higher than a reactivity of the metal nanostructures.
However, Koo teaches wherein the raised structure (fig.3; 35) comprises a metal material, and a reactivity of the metal material is higher than a reactivity of the metal nanostructures. (pars. [0064] and [0079])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Koo so as to a separate pad formed of a low resistance metal such as copper is desirable to supplement conductivity for the pad of the touch screen. (Koo, par. [0079]) 

Re-claim 5, Liu teaches wherein the touch sensing electrode layer (fig. 5; 111 & fig. 7; 220) has a first portion (see annotated fig. 5 below) and a second portion, (see annotated fig. 5 below) the first portion covers the central area (see annotated fig. 5 below) of the raised structure, (fig. 5; 113 & fig. 7; 240) the second portion covers the peripheral area (see annotated fig. 5 below) of the raised structure (fig. 5; 113 & fig. 7; 240) and the step area, (annotated fig. 5 below) and the first portion (see annotated fig. 5 below) is connected to the second portion. (see annotated fig. 5 below)

    PNG
    media_image3.png
    247
    613
    media_image3.png
    Greyscale

Re-claim 6, Liu teaches wherein the second portion (see annotated fig. 5 above) of the touch sensing electrode layer (fig. 5; 111 & fig. 7; 220) is in contact with the substrate (fig. 1; 100) at the step area. (see annotated fig. 5 above)

Re-claim 7, Liu in view of Koo teaches all the limitations of claim 5 but Liu and Koo do not explicitly teach wherein the touch sensing electrode layer comprises a plurality of metal nanostructures, and a density of the metal nanostructures in the second portion of the touch sensing electrode layer is greater than a density of the metal nanostructures in the first portion of the touch sensing electrode layer. 
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “a density of the metal nanostructures in the second portion of the touch sensing electrode layer is greater than a density of the metal nanostructures in the first portion of the touch sensing electrode layer” is a matter of a design choice, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Re-claim 8, Liu in view of Koo teaches all the limitations of claim 7 but Liu and Koo do not explicitly teach wherein the density of the metal nanostructures in the first portion of the touch sensing electrode layer is between 10% and 50%, and the density of the metal nanostructures in the second portion of the touch sensing electrode layer is greater than the density of the metal nanostructures in the first portion of the touch sensing electrode layer by 7% to 18%.  
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “the density of the metal nanostructures in the first portion of the touch sensing electrode layer is between 10% and 50%, and the density of the metal nanostructures in the second portion of the touch sensing electrode layer is greater than the density of the metal nanostructures in the first portion of the touch sensing electrode layer by 7% to 18%” is a matter of a design choice, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2744) In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Re-claim 9, Liu in view of Koo teaches all the limitations of claim 1 but Liu and Koo do not explicitly teach wherein a maximum vertical thickness of the raised structure is between 2 µm and 8 µm.  
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “a maximum vertical thickness of the raised structure is between 2 µm and 8 µm” is a matter of a design choice, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Re-claim 11, Liu teaches wherein the touch sensing electrode layer (fig. 5; 111 & fig. 7; 220) conformally extends on the raised structure (fig. 5; 113 & fig. 7; 240). (see figs. 5 &7)

Re-claim 12, Liu in view of Koo teaches all the limitations of claim 1, Koo teaches wherein the touch sensing electrode layer (fig. 3; 33) overlaps the peripheral circuit layer (fig. 3; 37) to define an overlapping area. (see fig. 3)  

Re-claim 13, Liu teaches a touch device (par. [0005]) comprising the touch panel (fig. 5; 111 & fig. 7; 220) of claim 1. (see rejection of claim 1 above) 

Re-claim 14, Liu teaches wherein the touch device comprises a display, a portable phone, a notebook, a tablet, a wearable device, a car device, or a polarizer. (par. [0043])  

Re-claim 15, Liu teaches a touch panel, (fig. 5; 111 & fig. 7; 220) comprising: 
a substrate (fig. 1; 100) having a visible region (par. [0022] the touch driving electrodes 111 may adopt a way of time-division driving, so as to achieve both a touch-control function and a display function. For example, during the time when one frame of picture is displayed, each touch driving electrode 111 is useful for loading of a common electrode signal and a touch scanning signal in a time-sharing manner) and a border region (see annotated fig. 5 above) surrounding the visible region; (par. [0022] … the touch driving electrodes 111 …For example, during the time when one frame of picture is displayed…)
a raised structure (fig. 5; 113 & fig. 7; 240) disposed on the substrate (fig. 1; 100) and located in the border region, (see annotated fig. 5 above) wherein: 
the raised structure (fig. 5; 113 & fig. 7; 240) and the substrate (fig. 1; 100) constitute a step area, (see annotated fig. 5 above) and 
the raised structure (fig. 5; 113 & fig. 7; 240) has a curved top surface; (see figs. 5 & 7)
a touch sensing electrode layer (fig. 5; 111 & fig. 7; 220) disposed in the visible region (par. [0022] … the touch driving electrodes 111 …For example, during the time when one frame of picture is displayed…) and partially extending to the border region (see annotated fig. 5 above) to cross over the raised structure (fig. 5; 113 & fig. 7; 240) and cover the step area; (see annotated fig. 5 above) such that the raised structure (fig. 5; 113 & fig. 7; 240) is between the touch sensing electrode (fig. 5; 111 & fig. 7; 220) and the substrate, (fig. 1; 100)  
Liu teaches the touch sensing electrode layer (fig. 5; 111 & fig. 7; 220) comprises a matrix (fig. 5; black matrix pattern 210)  
Liu does not explicitly teach wherein the touch sensing electrode layer comprises a matrix and a plurality of metal nanostructures distributed in the matrix; and 
a peripheral circuit layer disposed in the border region, wherein a portion of the peripheral circuit layer is disposed on the touch sensing electrode layer and contacts the touch sensing electrode layer at least on the raised structure and the step area. 
However, Koo teaches wherein the touch sensing electrode layer (fig. 3; 33) comprises a matrix (par. [0050]) and a plurality of metal nanostructures distributed in the matrix; (pars. [0055] - [0056]) and
a peripheral circuit layer (fig. 3; 37) disposed in the border region, (fig. 2; peripheral area PA and see fig. 3) wherein a portion of the peripheral circuit layer is disposed on the touch sensing electrode layer (fig. 3; 33) and contacts the touch sensing electrode layer at least on the raised structure (fig. 3; 35) and the step area. (see annotated fig. 3 above)
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Liu with the teachings of Koo so as to a size of the touch electrodes may decrease according to a proximity to the pads. (Koo, par. [0016]) 

Re-claim 16, Liu teaches wherein: the raised structure (fig. 5; 113 & fig. 7; 240) has a central area (see annotated fig. 5 above) located in the border region (see annotated fig. 5 above) and a peripheral area (see annotated fig. 5 above) located in the border region,  (see annotated fig. 5 above) 
the peripheral area (see annotated fig. 5 above) is disposed on at least two opposite sides of the central area, (as shown in fig. 5 above two opposite sides) and 
a vertical thickness of the central area (see annotated fig. 5 above central area) is greater than a vertical thickness of the peripheral area (see annotated fig. 5 above) at both of the at least two opposite sides of the central area. (see fig. 5)

Re-claim 17, Liu in view of Koo teaches all the limitations of claim 15, Koo teaches wherein the peripheral circuit layer (fig. 3; 37) covers an entirety of the raised structure (fig. 3; 35). (see annotated fig. 3 above)

Re-claim 18, Liu in view of Koo teaches all the limitations of claim 15, Koo teaches wherein a density of the metal nanostructures changes over the raised structure (fig. 3; 35). (par. [0079])

Re-claim 19, Liu teaches a touch panel, (fig. 5; 111 & fig. 7; 220) comprising: 
a substrate (fig. 1; 100) having a visible region (par. [0022] the touch driving electrodes 111 may adopt a way of time-division driving, so as to achieve both a touch-control function and a display function. For example, during the time when one frame of picture is displayed, each touch driving electrode 111 is useful for loading of a common electrode signal and a touch scanning signal in a time-sharing manner) and a border region (see annotated fig. 5 above) surrounding the visible region; (par. [0022] … the touch driving electrodes 111 …For example, during the time when one frame of picture is displayed…)
a raised structure (fig. 5; 113 & fig. 7; 240) disposed on the substrate (fig. 1; 100) and located in the border region, (see annotated fig. 5 above) wherein the raised structure (fig. 5; 113 & fig. 7; 240) and the substrate (fig. 5; 120 & fig. 7; 230) constitute a step area; (see annotated fig. 5 above) 
a touch sensing electrode layer (fig. 5; 111 & fig. 7; 220) disposed in the visible region (par. [0022] … the touch driving electrodes 111 …For example, during the time when one frame of picture is displayed…) and partially extending to the border region (see annotated fig. 5 above) to cross over the raised structure (fig. 5; 113 & fig. 7; 240) and cover the step area (see fig. 5) such that the raised structure (fig. 5; 113 & fig. 7; 240) is between the touch sensing electrode (fig. 5; 111 & fig. 7; 220) and the substrate, (fig. 1; 100) and 
Liu teaches the touch sensing electrode layer (fig. 5; 111 & fig. 7; 220) comprises a matrix (fig. 5; black matrix pattern 210)  
Liu does not explicitly teach wherein the touch sensing electrode layer comprises a matrix and a plurality of metal nanostructures distributed in the matrix; and 
a peripheral circuit layer disposed in the border region, wherein a portion of the peripheral circuit layer is disposed on the touch sensing electrode layer and contacts the touch sensing electrode layer at least on the raised structure and the step area, wherein the peripheral circuit layer covers an entirety of the raised structure.  
However, Koo teaches wherein the touch sensing electrode layer (fig. 3; 33) comprises a matrix (par. [0050]) and a plurality of metal nanostructures distributed in the matrix; (pars. [0055] - [0056]) and 
a peripheral circuit layer (see annotated fig. 3; 37 above) disposed in the border region (fig. 2; peripheral area PA), wherein a portion of the peripheral circuit layer (see annotated fig. 3; 37 above) is disposed on the touch sensing electrode layer (fig. 3; 33) and contacts the touch sensing electrode layer (fig. 3; 33) at least on the raised structure (fig. 3; 35) and the step area (see annotated fig. 3 above), wherein the peripheral circuit layer (see annotated fig. 3; 37 above) covers an entirety of the raised structure (fig. 3; 33). (see fig. 3 above) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Liu with the teachings of Koo so as to a size of the touch electrodes may decrease according to a proximity to the pads. (Koo, par. [0016]) 

Re-claim 20, Liu in view of Koo teaches all the limitations of claim 19, Koo teaches wherein: the raised structure (fig. 5; 113 & fig. 7; 240) has a central area (see annotated fig. 5 above) located in the border region (see annotated fig. 5 above) and a peripheral area (see annotated fig. 5 above) in the border region,  (see annotated fig. 5 above)
the peripheral area (see annotated fig. 5 above) is disposed on at least two opposite sides of the central area, (as shown in fig. 5 above two opposite sides) and 
a vertical thickness of the central area (see annotated fig. 5 above) is greater than a vertical thickness of the peripheral area (see annotated fig. 5 above) at both of the at least two opposite sides of the central area. (see fig. 5)

Re-claim 21, Liu teaches the raised structure (fig. 5; 113 & fig. 7; 240)  
Liu does not explicitly teach wherein a density of the metal nanostructures overlying the central area of the raised structure is less than the density of the metal nanostructures in the peripheral area of the raised structure.
However, Koo teaches wherein a density of the metal nanostructures overlying the central area of the raised structure is less than the density of the metal nanostructures in the peripheral area of the raised structure. (pars. [0064] and [0079])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Koo so as to a separate pad formed of a low resistance metal such as copper is desirable to supplement conductivity for the pad of the touch screen. (Koo, par. [0079]) 

Re-claim 22, Liu in view of Koo teaches all the limitations of claim 12 but Liu and Koo do not explicitly teach wherein a length of the overlapping area is greater than a length of the raised structure and a width of the overlapping area is greater than a width of the raised structure.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “a length of the overlapping area is greater than a length of the raised structure and a width of the overlapping area is greater than a width of the raised structure” is a matter of a design choice, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. “US 2016/0139719” in view of Koo “US 2016/0224165” and further in view of Lin et al. “US 2016/0274689”. 
Re-claim 10, Liu in view of Koo teaches all the limitations of claim 1 but Liu and Koo do not explicitly teach wherein the substrate is a protective cover, and the raised structure is at least a portion of a light shielding structure.
However, Lin teaches wherein the substrate (fig. 3; 100) is a protective cover, (fig. 1 cover plate 100) and the raised structure (see fig. 3) is at least a portion of a light shielding structure (fig. 1; 130). (fig. 1 and par. [0023]; lines 1 - 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Lin to improve the fabrication yield rate of the touch panels.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/29/2022B